office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 rjholtje posts-108567-11 uilc date date third party communication none date of communication not applicable to john priest internal revenue_agent large business international from marie c milnes-vasquez senior technical reviewer branch associate chief_counsel corporate subject sec_382 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether sec_382 limits the amount of rbil that a taxpayer may include in the computation of its nol where the taxpayer has no taxable_income for the year of recognition without regard to rbil conclusion sec_382 and its legislative_history indicate that congress intended any rbil in excess of a taxpayer’s sec_382 limitation to become a special attribute that may be carried forward only therefore a taxpayer may include in its computation of taxable_income or nol only an amount of rbil equal to its sec_382 limitation whether or not the taxpayer has taxable_income without regard to rbil facts posts-108567-11 taxpayer a c_corporation and the common parent of a consolidated_group experienced an ownership_change within the meaning of sec_382 at the time of the ownership_change taxpayer had a net_unrealized_built-in_loss nubil within the meaning of sec_382 following the ownership_change and during a recognition_period_taxable_year as defined in sec_382 recognition year taxpayer had a recognized_built-in_loss rbil as defined by sec_382 the rbil was ordinary in character and it exceeded the taxpayer’s sec_382 limitation for the recognition year without regard to the rbil taxpayer had no taxable_income for the recognition year taxpayer asserts that it is entitled to include the entire amount of its rbil in the computation of its nol for the recognition year taxpayer argues that no amount of rbil is disallowed under sec_382 where a taxpayer has no taxable_income for the recognition year before taking into account rbil and therefore that sec_382 does not prevent the entire rbil from being included in the computation of its nol law sec_382 provides the amount of the taxable_income of any new_loss_corporation for any post- change year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year sec_382 provides if the old_loss_corporation has a net_unrealized_built-in_loss the recognized built- in loss for any recognition_period_taxable_year shall be subject_to limitation under this section in the same manner as if such loss were a pre-change_loss sec_382 provides if a deduction for any portion of a recognized_built-in_loss is disallowed for any post-change_year such portion- a shall be carried forward to subsequent taxable years under rules similar to the rules for the carrying forward of net operating losses but b shall be subject_to limitation under this section in the same manner as a pre- change loss analysis posts-108567-11 under sec_382 to the extent that a deduction for an rbil is disallowed that portion of the rbil becomes part of a special attribute that may be carried forward only subject_to sec_382 limitations on use the loss is not included in any nol for the year and thus cannot be carried back to preceding years therefore whether sec_382 precludes a taxpayer from including any particular portion of its rbil in the computation of its nol depends on the meaning of the word disallowed as used in that section the term disallowed is not defined in sec_382 and there are no applicable regulations taxpayer argues that sec_382 is inapplicable where there is no taxable_income before rbil and therefore that section cannot disallow any loss taxpayer further argues that because no loss is disallowed sec_382 also has no application and thus the full amount of the rbil is included in the taxpayer’s nol for the year of recognition based solely on the statute it is unclear what meaning should be assigned to the term disallowed however with respect to sec_382 the conference_report to the legislation states that under the conference agreement the amount of any recognized_built-in_loss that exceeds the sec_382 limitation for any post-change_year must be carried forward not carried back under rules similar to the rules applicable to net_operating_loss carryforwards and will be subject_to the special limitations in the same manner as a pre-change_loss h_r rep no p 99th cong 2d sess date the legislative_history provides no further discussion of sec_382 nevertheless the conference_report clearly states that congress intended disallowed to mean any portion of an rbil that exceeds the sec_382 limitation in light of this legislative_history any amount of an rbil that exceeds the sec_382 limit must be excluded from the nol computation instead such rbil must be carried forward as a special attribute under sec_382 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views posts-108567-11 please call if you have any further questions sincerely ______________________________ marie c milnes-vasquez senior technician reviewer branch office of associate chief_counsel corporate
